internal_revenue_service number release date index number -------------------------------------- ------------------------------------- ------------------------ ------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-104951-07 date date company company state date date date year year year year a legend -------------------------------------- ----------------------- ------------------------------- -------------- ----------------------- ---------------------- -------------------------- ------- ------- ------- ------- -------------------- ------------------------- ---------------------------- ------------------------- ---------------- ------------------------- ------------------ -------------------- ----- ----------------- plr-104951-07 b c d e f purchaser dear ----------------- this letter responds to a letter dated date and additional communication submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts company was incorporated under the laws of state on date and elected under sec_1362 to be an s_corporation effective that same date on date company issued f shares of its common_stock to each of a b and c the terms of this issuance were not documented in a stock purchase agreement or any other type of writing no stock certificates representing these shares were prepared and no entries in company 1’s stock ledger were made in the case of a company provided the funds necessary to acquire company stock company is an s_corporation wholly owned by a when the year tax_return for company was being prepared d prepared a schedule_k-1 in the name of company to reflect treating company as the owner of those shares of company stock e prepared the year tax_return for company and reviewed the year return e did not notice that company was an ineligible shareholder of company and the year tax_return and schedule_k-1 reflected this same treatment e noticed this plr-104951-07 treatment while preparing the year return but believed it to be a clerical_error and not indicative of a termination of company 1’s s_corporation status further a’s personal income_tax return ultimately reported each of the items of income loss deduction and credit attributable to ownership of the company shares in late year in connection with a potential purchase of company purchaser noted that company 1’s s_corporation_election was potentially terminated because an ineligible shareholder owned company stock accordingly company seeks relief pursuant to sec_1362 on date purchaser completed the purchase of company and company 1’s s_corporation_election terminated law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation and each person who was a plr-104951-07 shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien conclusion based solely on the facts submitted and the representations made we conclude that the termination of company 1’s s_corporation_election due to the transfer of company stock to company was inadvertent within the meaning of sec_1362 consequently we conclude that company will be treated as an s_corporation from date to date therefore under the provisions of sec_1362 company will continue to be treated as an s_corporation for the period from date to date provided that company 1’s s_corporation_election is valid and not otherwise terminated under sec_1362 accordingly for the time that company held company stock the shareholders a b and c must include their pro_rata shares of the separately and nonseparately computed items attributable to these shares in their income as provided in sec_1366 make adjustments to the stock basis of those shares as provided in sec_1367 and take into account any distributions with respect to those shares as provided in sec_1368 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding company 1’s eligibility to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104951-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
